El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*23De acuerdo con una ley especial El Pueblo de Puerto Rico, representado por su Procurador G-eneral, estableció aute la Sección Ia. de la Corte de Distrito de San Juan apelación contra A. Hartman y Cía. y contra la Comisión de Riego por una concesión de agua que la última hizo a dicha socie-dad por estimar el apelante que la concesión hecha era ex-cesiva. La apelación fue vista y fallada habiendo decidido la expresada corte el caso que tratamos en contra de la ape-lación de El Pueblo de Puerto Rico quien entonces interpuso el presente recurso de apelación para ante este Tribunal Supremo.
Al contestar A. Hartman y Cía. el alegato escrito que en apoyo de su recurso nos presentó el apelante, alegó en primer término que la apelación debía ser desestimada por va-rios motivos.
(.Jomo por el juicio que hemos formado de este caso.ten-dremos que confirmar la sentencia apelada, preferimos resolver la apelación por sus méritos y prescindir de la petición de desestimación toda vez que no resultaría perjuicio para la apelada A. Hartman y Cía., y con mayor razón cuanto que la petición de sobreseimiento no ha sido hecha de acuerdo con la regla 62 de las de este Tribunal Supremo, en moción anterior a la vista de la apelación. Examinaremos, sin embargo, el motivo en que se ataca nuestra jurisdicción para conocer de esta apelación que se funda en que la corte inferior carecía de ella para conocer del caso porque El Pueblo de Puerto Rico estableció la apelación después de los noventa días que con tal objeto concede la sección décima de la Ley No. 128, de 8 de agosto de 1913, por haberla ra-dicado en la corte inferior el 26 de septiembre de 1917, cuando había transcurrido dicho plazo contado desde el 31 de julio de 1917 en que quedó constituido el distrito permanente de riego y cuya apelación fué notificada a A. Hartman y Com-pañía el 18 de octubre de 1917, según manifiesta el apelado en su alegato. En la exposición del caso se consigna también *24que el distrito permanente de regadío quedó constituido el 31 de julio de 1917.
Ni para el 26 de septiembre, ni para el 18 do octubre, ambos de 1917, habían transcurrido noventa días contados desde el 31 de julio de 1917 y por tanto habiendo sido esta-blecida la apelación ante la corte inferior dentro del término legal adquirió jurisdicción para resolverla y la tenemos noso-tros para decidir este recurso.
Alegó la parte apelante en su escrito presentado en la corte inferior interponiendo apelación contra' la resolución de la Comisión de Eiego y contra A. Hartman y Cía. que ésta era dueña de una concesión de agua que fue dada en primer término a don Juan Vives de la Sosa por el Gobierno Español en 1851 para regar parte de una finca de 487.81 cuer-das, concesión que fue cedida en 1908 por A. Hartman y Cía. a El, Pueblo de Puerto Eico cuando estaba en estudio el sis-tema de riego y que se incluyó por la Comisión de Eiego en el distrito provisional dándole crédito para recibir 885 acres pies de agua por año para regar 221.25 acres libres de con-tribución de agua; que al fijar la Comisión de Eiego el dis-trito' permanente aumentó el crédito que había concedido a esa sociedad a 1,020.48 acres pies para regar libre de contri-bución de agua 255.12 acres, aumento que no estima justo ni equitativo por la razón de que el agua que utilizaba A. Hartman y Cía. por la concesión que tenía se medía en la toma del canal en el mismo río mientras que ahora el agua se en. trega por el servicio del riego sobre los mismos terrenos, dando esto por resultado que dicha sociedad no tenga que in-currir en gastos para la reparación del canal (“orno tampoco en pérdidas de agua por la filtración y evaporación en el mismo, hecho que ha debido tomar en consideración la Co-misión de Eiego, y que entiende que el valor que se dió a la concesión al quedar terminado el distrito provisional fué el justo y equitativo.
Para sostener esa alegación el apelante presentó en la *25corte inferior como única prueba la declaración de James JE. Giles quien testificó que conoce la hacienda u Reunión ” ra-dicada en el barrio de Jobos, de Guavama, perteneciente a A. Hartman y (fia. quien tenía una concesión para riego que le fué cedida a 1(11 Pueblo de Puerto Pico; que 807 cuerdas de esa finca fueron incluidas en el distrito permanente del riego; que la Comisión del Eiego reconoció a A. Hartman y (fia. crédito para regar 289 cuerdas con 70 centésimas; que para el distrito provisional le fué reconocido crédito para regar 163 cuerdas; que considera que el valor que se fijó para el distrito provisional es el justo y razonable porque esta agua se entrega ahora dentro de la finca y antes era medida en la toma del canal lo qxie trae por consecuencia que no se pierda agua por filtración o evaporación entre el río y la finca y, además, el agua que ha de distribuir el sistema del riego será uniformemente distribuida, lo que reporta beneficio a A. Hartman y Cía. porque antes recibía mucha agua cuando estaba lloviendo y poca cuando no llovía, y que considera que el único crédito que le debe ser reconocido es el de 163 acres, o sea el que le fué reconocido al quedar constituido el dis-trito provisional. ' *
La vista de la apelación se celebró en la corte inferior sin la asistencia de A. Hartman y Oía.
Dejando a un lado la diferencia que existe entre la decla-ración de este testigo y lo manifestado en el escrito inter-poniendo la apelación ante la corte inferior en cuanto al nú-mero de acres que forman la hacienda “Reunión”, en cuanto al número de cuerdas cuyo regadío se le concedió y también en cuanto a la cantidad de acres pies dé agua que le fueron dados por el distrito provisional y luego por el permanente, llegamos de todos modos a la conclusión de que la corte a qyio no cometió error al dictar su sentencia en este caso por-que la declaración del testigo que fué presentado para justi-ficar la apelación no prueba el hecho en que se basa de que la concesión que hizo la Comisión del Riego al formar el dis-*26frito .definitivo del riego fné excesiva, pues dicho testigo se limita a sostener una opinión' suya, sin qne conozcamos la capacidad en qne la hace y sin expresar los ciatos en qne se funda para ella, pues el solo hecho de qne el apelado reci-biera antes el agua en el canal del río y ahora en su finca no es por si solo bastante para poder declarar que la canti-dad de agua que podía evaporarse y filtrarse en dicho canal justifique la rebaja que pide el apelante. Según la sección 10 de la ley antes citada £<en la determinación de los terre-nos qne hayan ele incluirse en el distrito permanente de re-gadío y del valor de los derechos o concesiones de agua cedi-dos en conexión con el mismo, y de la base para el cómputo de créditos sobre las medidas a cuenta de dicho valor, la ta-sación de la mencionada Comisión del Niego será considerada prima facie verídica j correcta”; presunción que no ha des-truido el apelante con la declaración de su testigo porque la creencia que ha expresado no desvirtúa la justicia del crédito concedido al apelado ni demuestra que haya otra base mejor, más exacta y más justa que la que tuvo en cuenta la Comisión del Niego.
La sentencia recurrida debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.